Frankum, Judge.
The petition in this case, construed most strongly against the pleader, showed that the plaintiff was merely a tenant at will of the defendants named in the petition, and that he sought to recover from the defendants the value of a building erected by him on the premises in question which, together with the building, had been condemned by the Housing Authority of the City of Atlanta while the plaintiff was in possession thereof. Since his petition showed that he was occupying the premises at the time the condemnation proceeding was instituted and that his tenancy was terminated by reason thereof, it will be presumed, in the absence of an allegation to the contrary, that plaintiff had notice of the institution of that proceeding and, that being so, he would have had to assert any claim he had for damages on account of the termination of his tenancy in that proceeding. Mitchell v. State Hwy. Dept., 216 Ga. 517, 518 (1) (118 SE2d 88, 93 ALR2d 459). For these reasons the general demurrer to the petition was properly sustained.

*168
Felton, C. J., and Pannell, J., concur.

Argued November 8, 1966
Decided January 20, 1967
Rehearing denied February 8, 1967
E. E. Moore, Jr., J. C. Daugherty, for appellant.
Nolan B. Harmon, Stephens Mitchell, Lee Evans, for appellees.

Judgment affirmed.